Citation Nr: 0727152	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-37 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the RO in Pittsburgh, 
Pennsylvania.

In the October 2004 Substantive Appeal (VA Form 9), the 
veteran indicated he desired local hearing before a Board 
member.  In a contemporaneous letter, the veteran specified 
that he was requesting a local hearing before a Decision 
Review Officer (DRO).  The DRO hearing was scheduled in 
November 2004, but the veteran cancelled it shortly before it 
was set to occur.  His hearing request, therefore, is deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  In January 1997, the RO denied the veteran's claim for 
service connection for PTSD; although he was informed of that 
decision and of his procedural and appellate rights, he did 
not perfect a timely appeal.

2.  The additional evidence received since the January 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, is cumulative or 
redundant, and does not raise a reasonable possibility of 
substantiating the claim

3.  The veteran's depression did not originate in service and 
is not otherwise causally related to his military service.




CONCLUSIONS OF LAW

1.  The RO's January 1997 decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

2.  New and material evidence has not been submitted since 
that January 1997 decision to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

3.  The veteran's depression was not incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the U. S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd, No. 02-1077 (December 21, 2006).

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any elements of the 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in March 2004 and April 2004.  The April 2004 
letter specifically informed him of the general requirements 
to substantiate his claims for service connection, as well as 
the mutual obligation between VA and himself to obtain 
additional supporting evidence.  It also advised him that if 
he had any additional information or evidence that would 
support his claims he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  In this case, the March 2004 and 
April 2004 letters were indeed provided prior to the initial 
adjudication of the claims in July 2004.  In the August 2004 
statement of the case (SOC), the RO readjudicated the claims 
based on additional evidence received since the initial 
rating decision in question.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even if there was 
no pre-decisional notice, going back and readjudicating the 
claim once the notice is provided, such as in a SOC, is 
sufficient to cure the timing defect).  

During the pendency of this appeal, the Court issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, that 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial (i.e., material 
evidence).  Id. at 10.  On June 14, 2006, VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Here, as noted, the April 2004 letter informed the veteran of 
the basic requirements for establishing his entitlement to 
service connection.  That letter also informed him that he 
needed to submit new and material evidence to reopen his 
claim and explained what kind of evidence would be considered 
new and material.  Specifically, the letter informed him that 
in order to substantiate his claim he needed to provide 
evidence of diagnoses or treatment of PTSD - the 
determinative issue in this appeal - and a precipitating 
event like combat.  Moreover, in the August 2004 SOC the 
veteran was specifically told that his claim had previously 
been denied because there was no evidence he had PTSD or any 
combat experience.  He has not identified and/or submitted 
any additional evidence in response to the SOC to warrant 
again readjudicating his claim and providing a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2006).  
See also Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. 
Apr. 23, 2007).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  
In the present appeal, as mentioned, the veteran was provided 
notice of the type of information and evidence needed to 
substantiate his underlying claims for service connection.  
He was not provided, however, with Dingess notice concerning 
the downstream disability rating and effective date elements 
of his claims.  But this is inconsequential and, therefore, 
nonprejudicial because the Board is denying his underlying 
claims for service connection, so these downstream disability 
rating and effective date elements are moot.  See again 
Sanders v. Nicholson, 487 F.3d 881 (any errors in a VCAA 
notice, for any of the elements of that notice, are presumed 
to be prejudicial unless rebutted by VA).  

Additionally, the Board notes that the veteran was awarded 
disability benefits by the Social Security Administration 
(SSA) in July 1996 after the SSA determined that he was 
unable to work because of alcoholism.  It appears from the 
record that the RO obtained at least some of the available 
records relied on by the SSA in making this determination.  
Here, however, the veteran's claims are for PTSD and 
depression, not alcoholism.  Service connection may be 
available for alcohol abuse in limited instances where it is 
secondary to a service-connected disability, such as one of 
the psychiatric disorders currently claimed by the veteran.  
See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  There is no indication that the veteran is now 
claiming service connection for alcoholism on this limited 
basis, and these records, therefore, are immaterial to the 
veteran's claims on appeal.

The duty to assist has been fulfilled, as VA has obtained all 
available identified records pertaining to the claims on 
appeal.  There is no suggestion on the current record there 
remains evidence that is pertinent to the issue on appeal 
that has yet to be obtained.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and assist 
the veteran with his claims, and that no further action is 
necessary to meet the requirements of the VCAA.

Reopening the Claim for PTSD

In March 2004 the veteran filed a petition to reopen his 
claim of entitlement to service connection for PTSD which was 
denied in January 1997. 

The evidence on file at the time of the prior unappealed 
January 1997 rating decision included the veteran's service 
medical records (SMRs); private medical records dated from 
1983 to 1989; and VA outpatient treatment records dated from 
February 1995 to June 1995. 

The veteran's SMRs show that he was examined prior to 
entering service in October 1970.  He checked "no" when 
asked in a report of medical history whether he had ever 
experienced nervous trouble of any sort, and in an 
accompanying report of medical examination no psychiatric 
problems were noted.  In July 1972, the veteran was treated 
for excessive drinking, a condition he reported had existed 
for five years.  He was prescribed Antabase, an anti-
alcoholism medication.  In a November 1972 report of medical 
history, the veteran checked "yes" when asked if he ever 
had nervous trouble of any sort.  The contemporaneous report 
of medical examination, however, noted no psychiatric 
problems.

Also of record at the time of the January 1997 decision were 
private medical records dated from 1983 to 1989 and VA 
outpatient treatment records dated in 1995.  The private 
medical records documented the veteran's treatment history 
for alcoholism at a local hospital.  Those records did not 
contain a diagnosis of PTSD or even allude to the possibility 
that the veteran showed symptoms of PTSD.  The VA outpatient 
treatment records also documented treatment for alcoholism 
and were similarly silent for any mention or reference to 
PTSD.

In January 1997, the RO denied the veteran's claim for 
service connection for PTSD.  The RO concluded that there was 
no medical evidence showing that the veteran had been 
diagnosed with PTSD and noted that the veteran had not 
identified any stressors to which PTSD, if it existed, could 
be attributed.  The RO sent the veteran a letter at his last 
known address in January 1997 notifying him of the decision 
denying his claim and apprising him of his procedural and 
appellate rights.  However, this letter was returned to the 
RO as undeliverable by the U.S. Postal Service (USPS).  The 
RO requested additional information from the USPS, but the 
USPS responded that it was unable to obtain a new address for 
the veteran.

The Court has ruled that there is a rebuttable "presumption 
of administrative regularity" under which it is presumed 
that government officials have properly discharged their 
official duties, including mailing notices.  See, e.g., Clark 
v. Principi, 15 Vet. App. 61, 63 (2001).  In order to rebut 
this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, the 
veteran must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses to contact him.  See, e.g., Davis v. 
Principi, 17 Vet. App. 29 (2003); Woods v. Gober, 14 214 
(2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

Here, although the notice letter was returned as 
undeliverable, there were no other possible or plausible 
addresses the RO could have used.  The only other addresses 
on file were either several years old or temporary addresses 
at which the veteran resided for short periods of time.  
Moreover, the RO attempted to obtain a new address from the 
USPS when it received the returned mail but was informed that 
the USPS had no additional information.  The Board notes the 
veteran is ultimately responsible for keeping VA apprised of 
his current address.  See Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991).  While VA does have a duty to assist him in the 
development of a claim, this duty is not limitless.  In the 
normal course of events, it is his burden to keep VA apprised 
of his whereabouts and, if he does not do so, VA is not 
obligated to "turn up heaven and earth" to find him.  Hyson 
v. Brown, 5 Vet. App. 262 (1993).  

Since no clear evidence has been presented to rebut the 
presumption of administrative regularity, it is presumed that 
notice of the RO's decision was sent to the veteran at his 
most recent address of record.  Accordingly, that decision is 
final and binding on him based on the evidence then of record 
because he did not timely appeal it.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The veteran, however, may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
38 U.S.C.A. § 7105(c); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

38 C.F.R. § 3.156(a), defining "new and material evidence," 
was revised effective August 29, 2001.  This petition to 
reopen the claim for service connection for PTSD was filed 
after that date, so the revised definition applies.  Under 
the revised definition, "new evidence" means evidence not 
previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Only after reopening 
the claim, and readjudicating it on the merits, does the 
probative value of the evidence become an issue.

The additional evidence received since the RO's January 1997 
decision includes the veteran's service personnel records; VA 
outpatient treatment records dated from 1995 to 2002; and a 
July 2004 statement from the veteran regarding his PTSD 
stressors.  

The veteran's service personnel records showed that he was a 
Communications Center Specialist in the Army and was 
stationed in Vietnam for eight months.  The records did not 
indicate, and the veteran does not contend, he participated 
in combat.

The additional VA outpatient treatment records received since 
January 1997 are completely silent for any mention of PTSD. 

In his July 2004 statement, the veteran responded to the RO's 
request which asked him to identify the stressors that caused 
his alleged PTSD.  He reported that he grew up in a depressed 
neighborhood and that some of his older friends from the 
neighborhood were drafted and killed in Vietnam.  He stated 
that he began experiencing stress because he believed he 
would be drafted as well.  After he was drafted, he was sent 
to Vietnam where his stress increased.  When he was posted to 
guard duty for the first time, he felt unprepared and drank 
to eliminate stress and fear.  During guard duty, he 
repeatedly fell and hit his head until he was removed from 
duty.  He felt ashamed and stressed, and he wanted to kill 
himself.  He went outside in his underwear, stood in front of 
the "chow hall", and fired his gun into the air until it 
jammed.  He realized everyone in the camp had their guns 
pointed at him.  He reported that he was stopped and taken 
for medical treatment, but he still has nightmares and severe 
stress because of this event.

The evidence received since the January 1997 decision is new 
since it was not previously of record and considered by the 
RO.  However, the evidence is not material because, when 
considered either by itself or with the previous evidence of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim.  Service connection may be granted 
only where it has been established that the veteran has a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the new evidence shows that the veteran does 
not have a current diagnosis of PTSD, a fact that the RO 
acknowledged when it previously denied his claim for service 
connection.  Therefore, the new evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the veteran's claim.  

The veteran's petition to reopen the claim for service 
connection for PTSD must be denied because the evidence 
submitted, while new, is not material.  In the absence of 
such evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board also notes that where a veteran who served for 
ninety (90) days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as psychoses, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  As there is no medical evidence of 
any psychiatric disorder or psychoses within one year of 
separation from service, presumptive service connection for a 
psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Concerning whether the veteran is entitled to service 
connection for depression on a direct basis, the Board notes 
that the medical evidence of record indicates the veteran has 
been diagnosed with depression.  A September 1986 private 
medical record documenting the veteran's treatment for 
alcoholism noted that he showed symptoms of depression but a 
diagnosis of continuous alcoholism was rendered.  A February 
1995 VA outpatient treatment record contained a diagnosis of 
dysthymic disorder and noted that the veteran was taking 
Prozac and exhibited a sullen, withdrawn mood.  In a June 
1995 treatment record the veteran complained of depression.  
The health care provider noted that testing suggested the 
veteran had minimal depression and diagnosed alcohol 
dependence with a note to rule-out major depressive disorder.  
In two February 2000 treatment records, he again complained 
of depression and reported taking a prescription medication 
for anxiety.  The health care provider noted a reported 
history of anxiety and depression but did not include his own 
diagnosis.  

Although the medical evidence is somewhat unclear as to 
whether the veteran has been diagnosed with depression in 
accordance with 38 C.F.R. § 4.125 (2006), the Board herein 
affords the veteran all reasonable doubt under 38 U.S.C.A. 
§ 5170(b) and assumes for the purpose of deciding this appeal 
that he has been diagnosed with depression.  However, his 
claim for service connection is otherwise insufficient 
because Hickson criteria (2) and (3) are not met.  
Specifically, there is no evidence that the veteran incurred 
depression in service or, more significantly, that the 
veteran's current depression is causally related to service.

With respect to Hickson element (2), in-service disease, the 
veteran's service medical records (SMRs) are silent for 
complaints, treatment, or diagnoses of depression.  Indeed, 
the first indication that the veteran had depression is found 
in a September 1986 treatment record - nearly 15 years after 
the end of his service.

Moreover, with respect to Hickson element (3), medical nexus, 
neither the veteran's SMRs nor his post-service medical 
records indicate that there is a relationship between his 
military service and depression.  To the contrary, the 
private and VA outpatient treatment records discussed above 
all address his symptoms of depression in the context of his 
long-term alcoholism, which has resulted in numerous 
professional, family, financial, and legal problems.  And, as 
noted above, there is no indication in the record that the 
veteran has claimed service connection for alcoholism on the 
limited basis applicable to such claims.

The Board acknowledges that the veteran believes that his 
depression is related to his military service.  However, as 
noted above, as a layman without medical training, he is not 
competent to render an opinion regarding the diagnosis or 
etiology of a medical condition like depression.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection, and there 
is no reasonable doubt to resolve his favor.  See 38 C.F.R. 
§ 3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.

The claim for service connection for depression is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


